Citation Nr: 0639030	
Decision Date: 12/14/06    Archive Date: 01/04/07	

DOCKET NO.  98-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1966 to 
October 1967.  Overseas service was in Germany.  There was no 
combat service.  The veteran was separated prior to the 
expiration of his ordinary enlistment for cause with a 
general (under honorable conditions) discharge with a 
separation (SPN) code of 28B (unfitness; frequent involvement 
in incidents of a discreditable nature with military or 
civilian authorities).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied a 
compensable evaluation for service-connected anxiety 
neurosis.  In July 2003, the Board remanded the appeal for 
additional evidentiary development.  All development 
requested was completed to the extent possible and the case 
is now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The veteran requested and was scheduled for a travel board 
hearing to be held at the RO in May 2002.  The veteran was 
then incarcerated and failed to appear, and there has been no 
further request for a travel board hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran has long been granted service 
connected for an anxiety neurosis, the clinical evidence on 
file shows that the veteran's principle impairment is 
directly attributable to a lifelong (commencing prior to 
service) alcohol and substance abuse dependency, which was 
neither incurred or aggravated in active military service; 
the veteran is more recently shown to have additional 
cognitive deficits attributable to one or more cerebral 
vascular accidents (stroke), the most recent VA psychiatric 
examination does not include a diagnosis of anxiety neurosis, 
but the veteran has been allowed a 10 percent evaluation, 
effective from his date of claim in March 1998, because he is 
shown to have been provided certain medication which is 
commonly prescribed for control of anxiety.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.125, 4.127, 4.130, Diagnostic Code 9400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

Of course, this claim was initiated before VCAA was 
implemented.  However, during the lengthy pendency of the 
appeal, and following the Board's July 2003 remand, the 
veteran was provided formal VCAA notice in April, July, 
September, and December 2005.  These notifications informed 
him of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and indicated he should submit any 
relevant evidence in his possession.  

All known available records of the veteran's treatment with 
VA have been collected for review.  The veteran has been 
provided VA examinations which are adequate for rating 
purposes, including the most recent July 2006 VA examination 
ordered by the Board in its July 2003 remand.  

The other principal purpose of the Board's July 2003 remand 
was to obtain copies of the veteran's reported treatment at 
the Western Missouri Correctional Center during his 
incarceration from July 1998 to July 2002.  VCAA notices 
posted to the veteran's correct address in Missouri in April, 
July, and September 2005, specifically included medical 
release forms and requested that he properly complete them 
and return them to the RO, so that the RO could collect these 
records, and the veteran failed or refused to reply on each 
occasion.  VA has satisfied its duty to assist in this 
regard, and the responsibility for failure to obtain these 
records rests with the veteran.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

The American Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) is 
incorporated into the rating schedule for evaluating mental 
disorders.  38 C.F.R. § 4.125(a).  Mental retardation and 
personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 4.127.  

The general rating formula for mental disorders provides that 
a mental condition which has been formally diagnosed, but in 
which symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication warrants a noncompensable percent evaluation.  
When there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication, a 10 percent evaluation is warranted.  When there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9400 (9440).  

The use of manifestations and symptomatology not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation must be avoided.  This is called 
the rule against pyramiding.  38 C.F.R. § 4.14.  

Analysis:  Historically, the Board notes that records during 
service indicate that the veteran was confined during his 
short period of military service for AWOL and car theft.  He 
was processed for administrative discharge for misconduct or 
unsuitability and was referred for psychiatric evaluation.  
This evaluation noted that the veteran had completed 10 years 
schooling prior to service and that he was young and immature 
and had limited judgment.  There was no indication of 
abnormal thinking or behavior suggesting psychosis, and there 
was no diagnosis or finding of any form of acquired 
psychiatric disorder.  

The first evidence of a neurosis was at VA examination in 
1972, five years after service separation.  Service 
connection was nonetheless granted for anxiety with a 
10 percent evaluation.  This was increased to 30 percent in 
1979, and later reduced to 10 percent in April 1982.  

VA examination in September 1986, including review of the 
claims folder documenting multiple hospitalizations for 
alcohol and polysubstance abuse, included a finding that any 
anxiety that did exist was concomitant with the veteran's 
substance abuse and/or withdrawal.  Complaints of blackouts 
in service were found to be most likely related to alcohol 
abuse.  The examiner at that time also found the veteran had 
a mixed personality disorder, which was exacerbated when he 
was drinking or depressed.  There had also been past 
diagnoses of major depression, bipolar type, but the first 
evidence of this was in 1972, five years after the veteran 
was separated from service.  The examiner could find no 
evidence of an affective disorder existing in service.  
Service connection for anxiety at this time was protected, 
and the veteran's evaluation was reduced to noncompensable in 
1986, because symptoms of anxiety were not present, and 
personality disorders were/are not disabilities for VA 
compensation purposes.  Major depression had not been shown 
in service nor within one year after service.  

In December 1994, the veteran requested an increased 
evaluation.  He referred to hospitalizations with VA in 1994 
and 1995.  Each of these hospitalizations was principally for 
alcohol detoxification and the diagnoses from these 
hospitalizations were alcohol dependence and abuse for many 
years with major depression, with no diagnoses of anxiety, 
anxiety neurosis, or generalized anxiety disorder.  These 
hospitalization reports clearly noted that depression and 
depressive symptoms were part and parcel of the veteran's 
long term alcoholism.  A compensable evaluation was denied by 
the RO in July 1995.  

The veteran filed his claim giving rise to the instant appeal 
in March 1998.  Earlier that same month, the veteran had been 
admitted for a week to the VA medical center in Kansas City.  
He requested admission because of difficulty in controlling 
his anger and actions.  He said he needed help with his 
anxiety and depression.  He had not worked since 1990.  He 
reported that he drank a pint of alcohol per day since his 
teenage years, but denied any current illicit drug use.  
Medications on admission included Elavil and Librium, known 
antidepressants.  Mental status on admission was alert and 
oriented times three and a generally appropriate affect.  His 
mood was anxious and his thought process and speech was 
fluent and goal-directed with good tone and rate.  There was 
no suicidal or homicidal ideation, and he denied any auditory 
or visual hallucinations.  He refused cognitive evaluation.  
Insight and judgment were considered to be poor.  The 
veteran's hospital course was "unremarkable."  His past 
psychiatric history was noted and the discharge summary 
included Axis I diagnoses of impulse control disorder, 
anxiety, and depression, and cluster B personality disorder 
traits.  Global assessment of functioning on admission and 
discharge was 40, although the global assessment of 
functioning from psychiatric evaluation was noted to be 50 on 
discharge.  

The veteran was provided a VA psychiatric examination in 
May 1998.  The claims file was reviewed.  The veteran 
reported an unhappy childhood, and reported physical abuse by 
his father as well as workers in the orphanage in which he 
was placed in 1957 and 1958, and again in 1963 and 1964.  He 
quit high school and joined the military as an escape from 
his past.  The physician noted that according to the 
veteran's records he had engaged in delinquent behavior in 
the military, had been evaluated psychiatrically, and found 
not to have any evidence of mental illness.  The veteran 
reported being harassed by other soldiers during service and 
also reported that he was introduced to alcohol during 
service, although the physician clearly noted that evidence 
on file documented that the veteran began drinking alcohol at 
age seven.  The physician also noted that the veteran first 
began receiving psychiatric attention in around 1972, some 
five years after service separation.  When asked how many 
times he had been hospitalized, the veteran estimated some 50 
times over the past 32 years.  He reported that he had been 
treated with a variety of different psychotropic medications 
over the years, and said he had been on Dilantin for 
seizures.  The examiner could not find any record of a 
documented seizure disorder in the claims folder.  The 
veteran reported a history of blackouts and reportedly fell 
down some stairs during service, which was also apparently 
due to intoxication.  Current medical problems included 
degenerative joint disease, arthritis, hypertension, 
decreased vision, decreased hearing, chronic obstructive 
pulmonary disease and history of intravenous drug use.  He 
had a history of diskectomy and had been in multiple motor 
vehicle accidents.  

Upon examination, the veteran admitted he first began 
drinking alcohol at age 13.  By age 17 he was drinking on a 
regular basis, and he admitted his drinking was out of 
control by age 17.  His longest sober period throughout his 
life had been one year in 1970.  There was also a history of 
polysubstance abuse including marijuana, cocaine, crack, 
speed and intravenous heroin.  He reported currently smoking 
three packs of cigarettes per day, but used to smoke more.  
The veteran reported being jailed in the mid-1980's for 
physically assaulting his wife and children, and estimated 
that he had had 15 DWI' s, the last being several months 
earlier.  

The veteran reported poor sleep, and the physician noted that 
this was a typical alcoholic sleep pattern.  The physician 
wrote that it was difficult to separate the veteran's mood 
swings from his substance use, as he had apparently been 
chronically drinking for some 32 years.  He also reported 
periods of depression as well as manic/hypomanic symptoms, 
although it was difficult to determine how much of this was 
related to his substance abuse versus a possible primary 
mental disorder.  He denied symptoms of panic disorder or 
post-traumatic stress disorder (PTSD).  

Objective mental status examination revealed the veteran was 
generally cooperative throughout the interview and did laugh 
at times.  He was alert and oriented and able to correctly 
register and recall three of three items after five minutes.  
He described his mood as fair, denied any current suicidal 
thoughts or plans or any psychotic symptoms.  His thoughts 
were organized and goal-directed, insight appeared variable 
and judgement was poor.  Intellectual functioning was 
estimated as average.  The physician noted some concern as to 
whether the veteran was actually taking psychiatric 
medication prescribed, as it is difficult to do this while 
actively drinking.  The Axis I diagnoses were, in order, 
alcohol dependence continuous, opiate abuse in sustained 
remission, cocaine abuse in sustained remission, amphetamine 
abuse in sustained remission, nicotine dependence, mood 
disorder not otherwise specified, and anxiety disorder not 
otherwise specified.  For Axis II the diagnosis was 
borderline personality traits.  The global assessment of 
functioning was 38.  This physician noted the veteran had an 
extensive psychiatric history although "the most glaring 
feature of his history is his substance abuse."  This 
physician wrote that he would be "unable to unequivocally 
diagnose any type of mood disorder or anxiety disorder until 
he had been sober for a good period of time."  He also wrote 
that the veteran did appear to have numerous symptoms of 
borderline personality disorder with his substance abuse that 
could explain most of his symptoms.  

Again, although the veteran wrote in July 2000, that he had 
received treatment while incarcerated with the Western 
Missouri Correctional Center, multiple appeals for him to 
properly complete medical release forms throughout 2005 were 
met with no response, so these records are unavailable.  

The veteran was provided his most recent VA examination in 
January 2006.  Again, his claims folder was available and 
reviewed by the examiner.  The veteran reported that he had 
suffered two strokes while incarcerated for DWI's.  He lived 
with his wife, had been married for 15 years, and reported 
that his relationship with her was good.  He had a 15-year-
old son, and four daughters by previous marriage, and had 
some rapport with the two youngest daughters.  He reported 
that his last suicide attempt had been 15 years earlier, and 
reported no longer having suicidal ideation.  He reported 
using no drugs other than prescribed medication, but drinking 
one-half pint of liquor every day, which he reported was for 
medication of physical pain.  He reported beginning to drink 
alcohol at age 13, and drank constantly since that time.  He 
also reported a past use of most available illicit drugs.  He 
reported his most recent stroke as three months earlier, and 
had lost use of his right arm and leg.  He had had two 
earlier right rotator cuff surgeries.  He reported having had 
three heart attacks with full bypass surgery.  He reported 
that he had had seizures, the last 1.5 years earlier, which 
he believed were related to brief periods of abstinence from 
substance abuse.  The veteran reported multiple past 
hospitalizations for mental problems, but it was noted that 
substance abuse was a feature in each of them.  He reported 
taking a plethora of current medications, several of which 
were known antidepressants.  He denied any past or current 
symptoms of PTSD, either originating from childhood abuse or 
otherwise.  He also reported that periods of sobriety since 
age 15 were brief and only in the context of inpatient 
treatment.  

Upon examination, the veteran had dishelved clothing and poor 
personal hygiene.  Speech was hesitant, affect was 
appropriate and mood was hopeless and depressed.  Attention 
was intact and he was oriented in all spheres.  Thought 
process was logical and goal-directed, thought content was 
unremarkable and there were no delusions, and intelligence 
was considered average.  The veteran reported having episodes 
of feeling a tightness in his chest and the examiner 
indicated that these might be ongoing anxiety, or perhaps 
withdrawal related as opposed to diagnostic panic attacks.  
The veteran reported difficulty with his memory, and clearly 
stated that the onset of these problems was since his stroke 
two or three years earlier.  The majority of the problems the 
veteran reported with activities of daily living also 
appeared to be associated with stroke-related physical 
disability.  The veteran had not worked in 16 years.  The 
Axis I diagnosis from this examination was alcohol 
dependence.  Subordinately listed factors were alcohol-
related disorder, polysubstance dependence in remission, 
alcohol induced mood disorder, and physical abuse as a child.  
This physician noted that the veteran had received past 
diagnoses of bipolar disorder and schizophrenia but because 
there had been no significant periods of sobriety, it was 
unclear whether any symptomatology was properly attributable 
to valid diagnoses of psychiatric disorders, or were simply 
secondary to longstanding substance abuse.  The physician 
further reported, however, that because no psychiatric 
symptoms had ever clearly been assessed outside the context 
of substance use, it was unlikely that any psychiatric 
symptoms were independent of his substance use.  Further, 
longstanding substance abuse had likely contributed to not 
only his poor mental health functioning, but also many of his 
physical problems.  

Following this most recent VA examination, the RO issued a 
rating action in May 2006 which granted the veteran an 
increased evaluation from noncompensable to 10 percent.  This 
rating action noted that essentially all of the veteran's 
psychiatric symptomatology were shown by a preponderance of 
the evidence to be attributable to longstanding primary 
alcohol and substance abuse.  The RO found, however, that 
since the veteran was clinically documented as having been 
prescribed medication which is known to be routinely used to 
treat anxiety, a compensable evaluation was warranted under 
the schedular criteria which provides for a 10 percent 
evaluation when symptoms are noted to be controlled by 
continuous medication.  The Board concurs in this assessment.  

The clear preponderance of the evidence on file shows that 
the veteran's psychiatric symptoms are overwhelming 
attributable to a lifelong history of alcohol and substance 
abuse which have consistently been noted to have commenced in 
the veteran's early teenage years, long before he entered 
military service.  Primary alcohol and drug abuse is not 
service connected and may not be considered in attempting to 
assign an appropriate disability evaluation for service-
connected anxiety.  The veteran is also shown to be 
physically and perhaps mentally disabled also as a result of 
multiple strokes and symptomatology attributable to 
cardiovascular accidents which have occurred decades after 
service separation may also not be considered in assigning an 
evaluation for service-connected anxiety.  

The Board notes that service connection for anxiety has been 
in effect for many years and is now protected under governing 
VA laws and regulations.  However, it is certainly noteworthy 
that VA hospitalizations in 1994 and 1995 include no 
psychiatric diagnosis of anxiety.  The one week psychiatric 
hospitalization with VA in March 1998 does not appear to have 
included access to or review of the veteran's claims folder 
and although this brief hospitalization did include an Axis I 
diagnosis of anxiety, it notably included no diagnosis or 
finding of alcohol or substance abuse disorder, the principal 
psychiatric finding in virtually all other clinical evidence 
on file.  

The May 1998 VA psychiatric examination noted multiple 
alcohol and substance abuse disorders, including anxiety 
disorder not otherwise specified.  However, the most recent 
January 2006 psychiatric examination resulted solely in a 
diagnosis of alcohol dependence, and there was no diagnosis 
of anxiety made.  It is apparent to the Board that it is the 
veteran's continuous abuse of alcohol and other substances 
for over 30 years which has been the prime and principle 
causal factor in virtually all psychiatric symptomatology 
noted in the clinical record.  That is, alcoholism has 
resulted in anxiety as well as depression and likely other 
diagnoses in the past of bipolar disorder and schizophrenia.  
It is certain that service-connected anxiety did not result 
in alcohol and substance abuse.  In the mid-1980's, the RO 
reviewed the evidence on file and appropriately reduced the 
veteran's evaluation for anxiety to noncompensable.  However, 
giving the veteran the benefit of the doubt, and noting that 
he has received continuous medication of known 
antidepressants, the RO most recently granted him a 
10 percent evaluation in accordance with the schedular 
criteria discussed above.  The Board concurs with this rating 
action, but finds that no higher evaluation for service-
connected anxiety is warranted.  The Board certainly 
acknowledges low GAF scores being assessed throughout the 
veteran's clinical history, but those scores are clearly not 
reflective of a stand-alone anxiety disorder in the veteran, 
but instead are reflective of significant and long term 
alcohol and substance abuse and personality disorders which 
are not service connected, and which are certainly not shown 
to be attributable to any incident, injury or disease of 
active military service.  

The Board notes that examinations conducted during the 
pendency of this appeal did not provide any attempt at 
separating out quantifiable symptomatology attributable to 
service-connected anxiety from other nonservice-connected 
disorders, principally including long term alcoholism.  Each 
examiner has stated that doing so would be difficult or 
impossible and has provided adequate reasons and bases 
supporting such statement.  The Board specifically notes that 
its earlier July 2003 remand specifically requested VA 
examination with a report which distinguished between 
service-connected anxiety as opposed to findings which were 
due to alcoholism.  The January 2006 VA examination did not 
do so, but this examination did not result in any diagnosis 
of anxiety of any kind.  In the absence of any clinical 
finding of anxiety as a stand alone psychiatric malady, one 
could hardly expect the physician to attribute a portion of 
the veteran's symptoms to a disorder which he did not find 
upon examination.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
anxiety neurosis is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


